DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-2 and 5-6 in the reply filed on 11/19/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-4 and 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/2020.
Claim Interpretation
Claim 1 recites in line 6-7 “a coating film formed by spraying of yttrium fluoride or a material containing yttrium fluoride” and claim 5 recites in line 10 that “the coating film is formed by spraying of yttrium fluoride or a material containing yttrium fluoride”. These limitations have been interpreted as product-by-process limitations. The structure implied by the process steps includes that the layer is formed of yttrium fluoride or a material containing yttrium fluoride. However no particular structural difference has been identified for the process of spraying. Where prior art references also taught spraying, such portion was cited for purposes of compact prosecution on the merits. If applicant feels that there is structure implied by the process of spraying or by any process steps added by amendment, applicant is kindly requested to identify any structural differences 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent Application Publication 2004/0126614 of Maeda et al., hereinafter Maeda.
Regarding claim 1, Maeda teaches a plasma processing apparatus ([0055], [0074-0075]) comprising: a processing chamber disposed inside a vacuum container ([0055], [0075]) and in which plasma is formed ([0055], [0074-0075]); and a member which is a member forming an inner wall surface of the processing chamber ([0074-0075]) and is disposed on a surface to be exposed to the plasma [0075] and has a 
Regarding claim 5, Maeda teaches a member of a plasma processing chamber ([0055], [0074-0075]), which comprises a processing chamber disposed inside a vacuum container and in which plasma is formed ([0055], [0074-0075]), forming an inner wall surface of the processing chamber of the plasma processing apparatus ([0055], [0075]) in which a sample disposed inside the processing chamber is processed using plasma generated inside the processing chamber ([0055], [0075]), the member comprising a coating film disposed on a surface to be exposed to the plasma ([0074-0075]), wherein the coating film is formed by spraying ([0054], Table 1 example 1 and 3) of yttrium fluoride  such that a ratio of an orthorhombic crystal of the yttrium fluoride forming the coating film relative to entirety is 60% or more (Table 1, example 1 and 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0127319 of Ashizawa et al., hereinafter Ashizawa, in view of US Patent Application Publication 2015/0126036 of Zhao et al., hereinafter Zhao.
Regarding claim 1, Ashizawa teaches a plasma processing apparatus [0037] comprising: a processing chamber [0037] in which plasma is formed ([0037]); and a member which is a member inside of the processing chamber ([0037]) and is disposed on a surface to be exposed to the plasma [0037] and has a coating film [0039] formed by spraying [0062] of yttrium fluoride [0039], wherein a ratio of an orthorhombic crystal of the yttrium fluoride or the material containing the yttrium fluoride forming the coating 
Regarding claim 2, Ashizawa teaches a crystal size of 50 nm or less [0052].
Regarding claim 5, the combination of Ashizawa in view of Zhao remains as applied to the analogous limitations of instant claim 1. Additionally, Ashizawa teaches the apparatus is for semiconductor processing such that the semiconductor substrate to be processed by the various apparatuses disclosed in [0037] are the sample disposed inside the processing chamber to be processed using plasma generated inside of the chamber [0037]. Further Zhao demonstrates a substrate to be processed with plasma in the chamber (816 Fig 8 and [0032]).
Regarding claim 6, Ashizawa teaches a crystal size of 50 nm or less [0052].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0064406 teaches YF3 spray coating on an apparatus [0082] (and abstract) and teaches material may be crystallized to form an orthorhombic phase at 250-500 degrees C [0078]. US 2017/0140902 teaches denser coatings have grain sizes of smaller than 100 nm [0004] in corrosion resistant coatings of semiconductor apparatuses (abstract). US 2017/0292182 teaches a Yttirum fluoride spray coating for corrosion formed by spray coating (abstract) [0019-0028]. US 2017/0370007 teaches a yttrium fluoride coating formed by spray coating (abstract) [0008-0026].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MARGARET D KLUNK/Examiner, Art Unit 1716                

/KEATH T CHEN/Primary Examiner, Art Unit 1716